Citation Nr: 0013083	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  00-08 716	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to April 
1953.

The issue of eligibility for the payment of attorney fees 
from past-due benefits was raised sua sponte by the Board of 
Veterans' Appeals (Board) on its own motion pursuant to 38 
U.S.C.A. § 5904(c)(2) (West 1991 & Supp. 1999) and 38 C.F.R. 
§ 20.609(i) (1999).  The veteran and her attorney were 
notified of the Board's review of the attorney fee agreement 
in an October 1999 letter from the RO.  The veteran's 
attorney submitted a statement dated in December 1999 
indicating that he was only entitled to a fee in regard to 
the increased rating for nerve damage resulting from surgery 
in 1989.  

In a July 1996 supplemental statement of the case, the 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted entitlement to compensation for paralysis of the 
right side of the face, to include the right eye, jaw, 
tongue, and vocal cords under 38 U.S.C. § 1151, evaluated as 
10 percent disabling, effective December 11, 1990.  In an 
August 1997 decision, the Board granted entitlement to 
entitlement to a 10 percent evaluation for residuals of 
excision of an acoustic neuroma of the right ear resulting in 
paralysis of the right side of the face primarily affecting 
the right eye; a 10 percent evaluation for residuals of 
excision of an acoustic neuroma of the right ear resulting in 
paralysis of the right side of the face primarily affecting 
the vocal cords; a 10 percent evaluation for residuals of 
excision of an acoustic neuroma of the right ear resulting in 
paralysis of the right side of the face primarily affecting 
the tongue; and a 10 percent evaluation for residuals of 
excision of an acoustic neuroma of the right ear resulting in 
paralysis of the right side of the face primarily affecting 
the jaw and soft palette.  

The veteran appealed the claim of entitlement to an increased 
evaluation for residuals of excision of an acoustic neuroma 
of the right ear resulting in paralysis of the right side of 
the face primarily affecting the vocal cords to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In a December 1998 
Order, the Court vacated that portion of the August 1997 
Board decision.  In a July 1999 decision, the Board 
determined that a 30 percent evaluation was warranted for 
residuals of excision of an acoustic neuroma of the right ear 
resulting in paralysis of the right side of the face 
primarily affecting the vocal cords.  In a September 1999 
rating decision, the RO in pertinent part implemented the 
Board's decision and determined that a 30 percent evaluation 
was warranted for residuals of excision of an acoustic 
neuroma of the right ear resulting in paralysis of the right 
side of the face primarily affecting the vocal cords, 
effective December 11, 1990.



FINDINGS OF FACT

1.  In an August 1995 rating decision, the RO denied 
entitlement to compensation under 38 U.S.C. § 1151 for 
unforeseen residuals of excision of an acoustic neuroma of 
the right ear.  The veteran filed a notice of disagreement as 
to that decision in August 1995.  

2.  In a July 1996 supplemental statement of the case, the RO 
in pertinent part granted entitlement to compensation under 
38 U.S.C. § 1151 for residuals of excision of an acoustic 
neuroma of the right ear resulting in paralysis of the face, 
including the right eye, jaw, tongue, and vocal cords, 
evaluated as 10 percent disabling effective December 11, 
1990.  

3.  In an August 1997 decision, the Board determined that a 
10 percent evaluation was warranted for residuals of excision 
of an acoustic neuroma of the right ear resulting in 
paralysis of the right side of the face primarily affecting 
the right eye; a 10 percent evaluation was warranted for 
residuals of excision of an acoustic neuroma of the right ear 
resulting in paralysis of the right side of the face 
primarily affecting the vocal cords; a 10 percent evaluation 
was warranted for residuals of excision of an acoustic 
neuroma of the right ear resulting in paralysis of the right 
side of the face primarily affecting the tongue; and a 10 
percent evaluation was warranted for residuals of excision of 
an acoustic neuroma of the right ear resulting in paralysis 
of the right side of the face primarily affecting the jaw and 
soft palette. 

4.  The veteran subsequently retained the services of a 
private attorney to provide legal services with respect to 
her claim; the attorney was retained in December 1997 and 
notified the Board of his representation of the veteran in 
January 1998.

5.  Pursuant to a written agreement signed by the veteran in 
December 1997, the attorney agreed to provide legal services 
on a contingency basis of 20 percent of past-due benefits 
awarded, to be paid by VA directly to the attorney, based 
upon the favorable resolution of the veteran's claims.

6.  In a December 1998 Joint Motion for Remand, the veteran 
appealed the August 1997 Board decision to the extent that it 
awarded entitlement to a 10 percent evaluation for residuals 
of excision of an acoustic neuroma of the right ear resulting 
in paralysis of the right side of the face primarily 
affecting the vocal cords.  

7.  In a December 1998 Order, the Court vacated that portion 
of the Board's August 1997 decision which addressed 
entitlement to an increased evaluation for residuals of 
excision of an acoustic neuroma of the right ear resulting in 
paralysis of the right side of the face primarily affecting 
the vocal cords and remanded the matter to the Board.

8.  The attorney provided legal services with respect to the 
veteran's claim of entitlement to an evaluation in excess of 
10 percent for residuals of excision of an acoustic neuroma 
of the right ear resulting in paralysis of the right side of 
the face primarily affecting the vocal cords.  

9.  In a July 1999 decision, the Board granted entitlement to 
a 30 percent evaluation for residuals of excision of an 
acoustic neuroma of the right ear resulting in paralysis of 
the right side of the face primarily affecting the vocal 
cords.

10.  In a September 1999 rating decision, the RO, in 
pertinent part, implemented the July 1999 Board decision and 
determined that a December 11, 1990 effective date was 
warranted for the 30 percent disability evaluation for 
residuals of excision of an acoustic neuroma of the right ear 
resulting in paralysis of the right side of the face 
primarily affecting the vocal cords.  The award resulted in 
past-due benefits payable to the veteran.



CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran for representational services before 
VA and the Board have been met with respect to the claim of 
entitlement to an evaluation in excess of 10 percent for 
residuals of excision of an acoustic neuroma of the right ear 
resulting in paralysis of the right side of the face 
primarily affecting the vocal cords.  38 U.S.C.A. § 5904 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609 (1999).

2.  An attorney fee amounting to 20 percent of past-due 
benefits is payable from past-due benefits for the period 
from December 11, 1990 to September 23, 1999, resulting only 
from the grant of a 30 percent disability evaluation for 
residuals of excision of an acoustic neuroma of the right ear 
resulting in paralysis of the right side of the face 
primarily affecting the vocal cords.  38 U.S.C.A. § 5904(d) 
(West 1991 & Supp. 1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record reflects that in an August 1995 rating 
decision, the RO denied entitlement to compensation under 38 
U.S.C. § 1151 for unforeseen residuals of excision of an 
acoustic neuroma of the right ear.  The veteran filed a 
notice of disagreement in August 1995.  A timely substantive 
appeal was filed in September 1995.  

In a July 1996 supplemental statement of the case, the RO in 
pertinent part granted entitlement to compensation under 38 
U.S.C. § 1151 for residuals of excision of an acoustic 
neuroma of the right ear resulting in paralysis of the face, 
including the right eye, jaw, tongue, and vocal cords, 
evaluated as 10 percent disabling, effective December 11, 
1990.  

In January 1997, the RO received a copy of a power of 
attorney executed by the veteran and in favor of the 
attorney.  

In an August 1997 decision, the Board determined that a 10 
percent evaluation was warranted for residuals of excision of 
an acoustic neuroma of the right ear resulting in paralysis 
of the right side of the face primarily affecting the right 
eye; a 10 percent evaluation was warranted for residuals of 
excision of an acoustic neuroma of the right ear resulting in 
paralysis of the right side of the face primarily affecting 
the vocal cords; a 10 percent evaluation was warranted for 
residuals of excision of an acoustic neuroma of the right ear 
resulting in paralysis of the right side of the face 
primarily affecting the tongue; and a 10 percent evaluation 
was warranted for residuals of excision of an acoustic 
neuroma of the right ear resulting in paralysis of the right 
side of the face primarily affecting the jaw and soft 
palette.  The Board remanded the issue of entitlement to 
compensation under the provisions of 
38 U.S.C. § 1151 for ataxia of the right arm and leg.  In an 
October 1997 rating decision, the RO implemented the Board's 
decision and awarded the aforementioned 10 percent 
evaluations effective from December 11, 1990.

In January 1998, the Board received a copy of a contingent 
fee agreement executed by the veteran and the attorney in 
December 1997.  The fee agreement provided that the veteran 
agreed to a contingent legal fee of 20 percent of past-due 
benefits awarded, to be paid directly by VA to the attorney 
from any past-due benefits awarded on the basis of the 
veteran's claim.  The fee agreement also included the 
veteran's VA claims file number.  

In a December 1998 Joint Motion for Remand, the veteran 
appealed the August 1997 Board decision to the extent that it 
awarded entitlement to a 10 percent evaluation for residuals 
of excision of an acoustic neuroma of the right ear resulting 
in paralysis of the right side of the face primarily 
affecting the vocal cords.  In the Motion, the veteran 
withdrew her claim for increased evaluations for residuals of 
excision of an acoustic neuroma resulting in paralysis of the 
right side of the face primarily affecting the tongue, the 
right eye, and the jaw.  In a December 1998 Order, the Court 
vacated that portion of the Board's August 1997 decision 
which addressed entitlement to an increased evaluation for 
residuals of excision of an acoustic neuroma of the right ear 
resulting in paralysis of the right side of the face 
primarily affecting the vocal cords and remanded the matter 
to the Board.  

In a July 1999 decision, the Board granted entitlement to a 
30 percent evaluation for residuals of excision of an 
acoustic neuroma of the right ear resulting in paralysis of 
the right side of the face primarily affecting the vocal 
cords.  In a September 1999 rating decision, the RO 
implemented the Board's July 1999 decision and awarded the 
aforementioned 30 percent evaluation effective from December 
11, 1990.  The RO also found the veteran competent, deferred 
a rating as to ataxia affecting the right side extremities, 
denied entitlement to special monthly compensation, and 
granted an earlier effective date of December 11, 1990 for 
entitlement to service connection for a panic disorder as 
secondary to residual neurological disabilities due to 
excision of the acoustic neuroma of the right ear and 
increased the disability rating from 70 percent to 100 
percent.

In an October 1999 letter to the veteran, the RO informed the 
veteran that she was entitled to past-due benefits from 
January 1, 1991.  It was noted that her past-due benefits had 
been calculated as $132,535.00.  It was also noted that the 
maximum attorney fee payable, 20 percent of past-due 
benefits, computed as $26,507.00, had been withheld pending a 
determination by the Board of eligibility for the payment of 
attorney fees from such past-due benefits.  

Pertinent Law and Regulations

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant if all of the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Board's decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys at law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(3).

If any of the foregoing criteria is lacking, a fee may not be 
charged.

In a precedent opinion, the VA's Office of the General 
Counsel cited analysis of the legislative history of the VJRA 
contained in the Court decision in In the Matter of the Fee 
Agreement of Smith, 1 Vet. App. 492, 508-509 (1991), which 
highlighted the fact that Congress only envisioned paid 
attorney representation after the Board first entered a final 
decision on a claim.  The General Counsel concluded that an 
attorney may not receive or solicit a fee in connection with 
representation of a claimant before the Department on a 
benefits issue until after the Board first issues a final 
decision on that claim.  Furthermore, a remand decision is 
not a "final" decision of the Board.  VAOPGCPREC No. 18-92, 
57 Fed. Reg. 49747 (1992); 
38 C.F.R. § 20.1100(b) (1999).

Analysis

In the present case, the Board's August 1997 "final 
decision" addressed the issues of entitlement to a 10 
percent evaluation for residuals of excision of an acoustic 
neuroma of the right ear resulting in paralysis of the right 
side of the face primarily affecting the right eye; a 10 
percent evaluation for residuals of excision of an acoustic 
neuroma of the right ear resulting in paralysis of the right 
side of the face primarily affecting the vocal cords; a 10 
percent evaluation for residuals of excision of an acoustic 
neuroma of the right ear resulting in paralysis of the right 
side of the face primarily affecting the tongue; and a 10 
percent evaluation for residuals of excision of an acoustic 
neuroma of the right ear resulting in paralysis of the right 
side of the face primarily affecting the jaw and soft 
palette.  The notice of disagreement that preceded the 
Board's decision was received by the RO after November 18, 
1988.  The attorney was retained within one year following 
the date of the Board's promulgation of the underlying 
decision.  Subsequently, the attorney rendered services 
before the Court.  Thereafter, the attorney continued to 
represent the veteran in her appeal before VA.  The 
attorney's legal services preceded the effectuating rating 
decision dated in September 1999.  

Thus, the criteria under which attorney fees may be charged 
have been met with respect to the issue of entitlement to an 
evaluation in excess of 10 percent for residuals of excision 
of an acoustic neuroma of the right ear resulting in 
paralysis of the right side of the face primarily affecting 
the vocal cords only.  The Board notes that the September 
1999 effectuating rating decision also granted entitlement to 
an earlier effective date for service connection for a panic 
disorder and increased the assigned evaluation from 70 
percent to 100 percent.  Those issues have not been the 
subject of a final Board decision; consequently, a fee may 
not be charged for any past-due benefits awarded as a result 
of those issues.

As the Board has determined that a fee may be charged with 
respect to the issue of entitlement to an evaluation in 
excess of 10 percent for residuals of excision of an acoustic 
neuroma of the right ear resulting in paralysis of the right 
side of the face primarily affecting the vocal cords, the 
Board now turns to the question of whether the attorney may 
be paid a fee directly by VA from past-due benefits awarded 
to the veteran.  

In that regard, the following criteria must be met:  (1) The 
total fee payable (excluding expenses) does not exceed 20 
percent of the total amount of past-due benefits awarded; (2) 
the amount of the fee is contingent on whether or not the 
claim is resolved in a manner favorable to the claimant or 
appellant; (3) the award of past-due benefits results in a 
cash payment to a claimant or an appellant from which the fee 
may be deducted; and (4) the claimant or appellant and an 
attorney have entered into a fee agreement providing that 
payment for the services of the attorney will be made 
directly to the attorney by VA out of any past-due benefits 
awarded as a result of his successful appeal to the Board or 
an appellate court, or as a result of a reopened claim before 
VA following a prior final denial of such benefits by the 
Board or an appellate court.  38 U.S.C.A. § 5904(d); 38 
C.F.R. § 20.609(h).

The contingency fee agreement signed in December 1997 was 
executed by both the veteran and her attorney.  By 
definition, the payment of the fee was contingent on whether 
or not the claim was resolved successfully.  The agreement 
provided that the attorney's services were to be rendered on 
a contingent basis of 20 percent of past-due benefits 
awarded.  A fee that does not exceed 20 percent of past-due 
benefits is presumed to be reasonable.  See 38 C.F.R. 
§ 20.609(f).  Additionally, the requirement that an award of 
past-due benefits resulting in a cash payment to the 
appellant from which the attorney fee may be deducted has 
been met, since the September 1999 rating decision 
implemented the Board's determination that a 30 percent 
evaluation was warranted for residuals of excision of an 
acoustic neuroma of the right ear resulting in paralysis of 
the right side of the face primarily affecting the vocal 
cords, effective from December 11, 1990.

The provisions of 38 C.F.R. § 20.609(g) and (h) require that 
the fee agreement include an applicable VA file number and be 
filed with the Board and the RO within 30 days of its 
execution.  A review of the record discloses that the 
December 1997 contingency fee agreement did contain the 
veteran's VA file number, and that a copy of that agreement 
was furnished to the Board within 30 days.  It is not clear 
whether the RO was actually notified of the December 1997 
contingency agreement within 30 days or if they became aware 
of it through the Board.  However, the RO did become aware of 
the attorney fee agreement in time to effectuate its 
provisions.  Based upon these facts, the Board finds that the 
attorney was in substantial compliance with the provisions of 
38 C.F.R. § 20.609(g) and (h).  Although he did not strictly 
adhere to the letter of that regulation, it cannot be said 
that he violated its spirit.

Consequently, the Board must determine whether the fee 
agreement provided for the payment of the services of the 
attorney directly to that attorney by VA.  As noted above, 
stated plainly within the context of the attorney fee 
agreement is a proviso that any contingent fees are to be 
paid by VA directly to the attorney from any past due 
benefits awarded on the basis of the veteran's claim.  Thus, 
the Board concludes that the fee agreement provided for a 
total fee payable to the attorney that did not exceed 20 
percent of past-due benefits awarded on the basis of the 
claim, in compliance with the provisions of 38 U.S.C.A. 
§ 5904(d) and 38 C.F.R. § 20.609(h).  The attorney's expenses 
may be paid out of past-due benefits, pursuant to 38 C.F.R. 
§ 20.610(b) (1999).  The contingency fee agreement did not 
violate this regulatory provision.

Based upon the September 1999 rating decision, the effective 
date of the grant of a 30 percent evaluation for residuals 
from excision of an acoustic neuroma of the right ear 
resulting in paralysis of the right side of the face 
primarily affecting the vocal cords is December 11, 1990.  In 
light of this, the inclusive dates for the purpose of 
entitlement to attorney fees based on the veteran's receipt 
of a 30 percent evaluation for residuals from excision of an 
acoustic neuroma of the right ear resulting in paralysis of 
the right side of the face primarily affecting the vocal 
cords are December 11, 1990 to September 23, 1999 (the date 
of the rating decision granting the benefit).  



ORDER

Eligibility for the direct payment by VA of attorney fees is 
established.  The attorney should be paid 20 percent of the 
past-due benefits resulting only from the grant of a 30 
percent evaluation for residuals from excision of an acoustic 
neuroma of the right ear resulting in paralysis of the right 
side of the face primarily affecting the vocal cords for the 
period from December 11, 1990 to September 23, 1999.



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 


